United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 97-1054
                                     ___________

Burlington Industries, Inc.,              *
                                          *
             Appellant,                   *
                                          *     Appeal from the United States
      v.                                  *     District Court for the
                                          *     Eastern District of Arkansas.
Maples Industries, Inc.,                  *        [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                                Submitted: July 21, 1997

                                    Filed: August 4, 1997
                                    ___________

Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       In 1996, Maples Industries, Inc. (Maples) appealed the district court’s
conclusion that it had personal jurisdiction over Maples in a diversity action brought
by Burlington Industries, Inc. (Burlington). We reversed, remanded for dismissal of the
action, and ordered the district court to conduct proceedings consistent with our
opinion. See Burlington Indus., Inc. v. Maples Indus., Inc., 97 F.3d 1100 (8th Cir.
1996). Subsequent to our decision, Burlington moved in the district court for transfer
of its case to the Northern District of Alabama, pursuant to 28 U.S.C. § 1631. The
district court denied Burlington’s motion and dismissed the case, concluding that it
lacked authority to transfer the case based upon the language of our mandate. This
appeal followed.

       We have the authority to review the district court’s action for compliance with
our mandate, and we note that a district court is bound to strictly obey appellate
mandates on remand. See Bethea v. Levi Strauss & Co., 916 F.2d 453, 456 (8th Cir.
1990). As we did not address the issue of transfer, however, the district court did not
lack authority to order transfer based upon our mandate. We therefore remand this
case to the district court for consideration of Burlington’s motion.

      The district court’s judgment is vacated, and the case is remanded.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-